Filed 6/30/22 P.M. v. S.S. CA4/1

                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



P.M.,                                                                D078381

         Respondent,

         v.                                                          (Super. Ct. No. D564096)

S.S.,

         Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Truc T. Do., Judge. Affirmed.
         S.S., in pro. per., for Appellant.
         Crowell & Moring, Michael Yaghi, Michele Bongiovanni; Domestic
Violence Legal Empowerment and Appeals Project and Sasha Drobnick as
Amicus Curiae on behalf of Appellant.
         P.M., in pro. per., for Respondent.
                                       I.
                               INTRODUCTION
      Appellant S.S. appeals from the trial court’s denial of her petition for a
domestic violence restraining order (DVRO) against respondent P.M. The
history between S.S. and P.M. is lengthy and disputed. According to S.S., she
filed the petition for a DVRO after the couple’s daughter, N., disclosed to S.S.
that P.M. had sexually abused her. S.S. also alleged that P.M. had engaged
in other harassing or abusive behavior toward S.S.
      After conducting a hearing that took place over multiple
nonconsecutive days, the trial court determined that S.S. was not credible
and concluded that S.S. had failed to meet her burden to establish by a
preponderance of the evidence that the alleged abuse occurred.
      On appeal, S.S. contends that in denying the petition for a DVRO, the
trial court abused its discretion in various ways and failed to properly
consider and address certain evidence of past abuse. She also contends that
the trial court improperly relied on a debunked “pseudo-scientific theory”
regarding parental alienation in determining that S.S.’s accusations
regarding the sexual abuse of N. were not credible. We conclude that S.S.
has not demonstrated that the court’s findings are unsupported by
substantial evidence, or that the court otherwise erred in denying her
petition for a DVRO. We therefore affirm the order of the trial court.
                                       II.
                               BACKGROUND
A. General background regarding the parties’ relationship
      S.S. met P.M. in mid-2002 in San Diego, a few months before S.S. was
deployed overseas as a member of the U.S. Navy Medical Service Corps. The
pair dated casually at that time. P.M., who is a citizen of India, moved back


                                       2
to India between 2006 and 2008 due to visa issues. After P.M. returned to
the United States, the parties again dated for a few months. The parties
remained friends over a period of many years. However, they provided
conflicting testimony as to their level of romantic involvement at various
points in time. P.M. indicated that although the pair were friends upon his
return to the United States, they “started getting back together” in 2009 and
discussed having a child together. S.S. indicated that although she
maintained a friendship with P.M. and that their relationship was intimate
at times, in her view, “it wasn’t a committed relationship.”
      S.S. testified that she became interested in having a child in
approximately 2010. She joined a “Single Mothers By Choice” group, and
“started to explore some . . . options” for having a baby on her own. P.M.
testified that he and S.S. “tried” to have a child for approximately six to nine
months. S.S. disputed this testimony and indicated that P.M. had agreed to
be a sperm donor for her. It is undisputed that P.M. signed a Known Sperm
Donor Agreement prior to S.S. giving birth.
      After years of unsuccessful fertility treatments, S.S. decided to use an
egg donor. She became pregnant and gave birth to N. in mid-2014. P.M. was
not present in the operating room when N. was delivered by cesarean section,
and he was not present when S.S. and N. were discharged from the hospital.
S.S. did not include P.M.’s name on N.’s birth certificate at the hospital,
consistent with the terms of the Known Sperm Donor Agreement.
B. P.M.’s parentage action
      In November 2016, when N. was approximately two and a half years
old, P.M. instituted an action seeking to establish his parentage and to be
granted shared custody of N. The parties engaged in contentious litigation
regarding these issues for almost two years, until December 2018, when they


                                        3
entered into a stipulated judgment, pursuant to which P.M. was granted
parental rights and a physical custody time share. In the months before the
parentage proceedings concluded, N. variously referred to P.M. as
“babysitter” and “dad”; according to S.S., S.S. referred to P.M. as a
“babysitter” because, prior to entry of the judgment in the parentage action,
P.M. was “just a sperm donor.”
C. S.S.’s request for a DVRO
      On June 21, 2019, S.S. moved ex parte for a DVRO against P.M. In a
declaration attached to her request for the restraining order, S.S. alleged that
the most recent incidents of abuse involved P.M. sexually abusing N. and
P.M. telling N. that he was going to kill S.S. and S.S.’s mother. S.S. also
included in her declaration descriptions of additional alleged instances of
prior abuse.
      1. The most recent abuse alleged in S.S.’s request for the DVRO
      S.S. alleged in her petition for a DVRO that in late May and early June,
on two instances after N. had spent custodial time with P.M., N. returned
home and told S.S. “ ‘don’t go there, the babysitter said he was going to kill
you and [N.’s grandmother].’ ”
      S.S. further alleged in her request for the DVRO that after P.M.’s
visitation with N. on June 18, 2019, while S.S. was helping N. to get dressed
after a bath, N. said, “ ‘You know what momma, the babysitter showed me his
booty,’ ” as N. pointed to her backside. According to S.S., N. then said, “ ‘he
also showed me his’ and pointed to her vagina.” S.S. also recounted that N.
said that P.M. “ ‘[t]ook off all his clothes, even his panties,’ ” and that when
S.S. asked N., “ ‘What did he do’ . . . she said, ‘private parts mom, private
parts.’ ” S.S. stated that N. indicated that P.M. “kept trying to take her
panties off.” When S.S. asked “if she let him,” N. said, “ ‘No I ran and hit him


                                        4
with a straw, and I transformed.’ ” According to S.S., N. repeated that P.M.
took off his clothes and tried to show N. his private parts. When S.S. asked
N. what she did when that happened, N. responded, “ ‘I was hiding, and he
followed me and kept trying to show me. He tried to take off my panties
too.’ ” N. also said, “ ‘He showed me his big eyes and I was scared. Mom, can
you find me another babysitter? I don’t want to go there.’ ” When S.S. asked
whether this conduct had occurred only this time, N. responded, “ ‘it happens
all the time.’ ” S.S. stated that she asked N. what happens when P.M. takes
off his clothes, and N. took S.S.’s hand and started rubbing it over N.’s
genitals.
      2. The prior abuse allegations included in S.S.’s declaration
      Under the heading “HISTORY OF ABUSE” (boldface and underlining
omitted), S.S. described four other incidents, in chronological order, that she
believed constituted prior abusive conduct. S.S. stated that in 2014, just
after N. was born, in the visitors lobby of the hospital, P.M. became “furious”
when he learned that he was not named on N.’s birth certificate.1 S.S. stated
that she had given P.M. the keys to her car to retrieve something from the
car, and that he “ended up taking off with my car keys” and failed to return
them for more than a month.
      S.S. next described that in May 2016, S.S., N., and N.’s grandmother
(S.S.’s mother), traveled to India. After several months, S.S. returned to the
United States, but N. remained in India with her grandmother. In December
2016, P.M. traveled to India without S.S.’s knowledge. S.S. alleged that
while P.M. was in India, he “hired people to call and harass my mom, and to
threaten her to bring [N.] outside the house” by saying “that if she didn’t


1    According to S.S., P.M. yelled “things like, ‘You’re just a woman! You’re
beneath me! I could kill you right now! How dare you do that.’ ”
                                       5
come out . . . things wouldn’t be good for her.” At that time, P.M. did not
have any visitation or custody rights with respect to N.; according to S.S.,
P.M. moved ex parte for an order requiring S.S. to return N. to the United
States, but his motion was denied.
       S.S. also alleged that in November or December 2016, and again in
June 2017, P.M. trespassed on the property at her condominium complex and
was asked to leave by the concierge because S.S. had asked personnel at the
complex “to not let him in.”
       The final incident that S.S. described in her declaration occurred on
December 5, 2018—the day the parties signed the stipulated parentage and
custody agreement. S.S. heard P.M. saying things about her to his attorney,
such as, “ ‘This bitch, how can she do that . . . . I’m going to show her what I
could do. I’m going to drag this case out. I can show her even now what I can
do.”
D. The proceedings on S.S.’s request for a DVRO
       The trial court held a contested hearing over multiple days: October 8,
2019, December 18, 2019, and June 30, 2020.
       The trial court heard testimony from eight witnesses, including P.M.
and S.S. We briefly summarize the witnesses’ relevant testimony as follows:
       1. Detective Joseph Bianco
       Detective Joseph Bianco had worked as a detective for one year in the
Child Abuse Unit of the San Diego Police Department. In June 2019,
Detective Bianco was assigned to investigate the initial allegations of P.M.’s
sexual abuse of N. Bianco testified that he usually closes a case if there is no
disclosure by the child during a forensic interview. N. did not disclose any
abusive conduct during her initial forensic interview at the Chadwick Center,
which Detective Bianco observed from another room. Detective Bianco


                                        6
therefore closed the case and informed S.S. that the case could be reopened if
N. made subsequent disclosures.
      2. Detective Daniel Plein
      In mid-July 2019, Daniel Plein, a detective in the Domestic Violence
Unit of the SDPD, was assigned to investigate S.S.’s allegation that P.M. had
violated the terms of the temporary restraining order that was issued on
June 21, 2019. Specifically, Plein investigated an incident in which an
envelope containing a photo of P.M. was mailed to S.S. The photo of P.M. had
the words “ ‘Fuck you’ ” written across the top and “ ‘[S.S.,]’ ‘stupid
bitch’ [ . . . ]” written at the bottom. Plein acknowledged that “there’s no way
for [him] to ascertain where this package came from.” The investigation into
the incident was considered closed.
      3. Nancy Quinteros
      Nancy Quinteros is employed by Child Welfare Services (CWS) at the
Department of the County of San Diego Health and Human Services Agency
as a protective services worker. In that role, Quinteros investigates
allegations of child sex abuse. She was referred N.’s case in September 2019.
      Quinteros interviewed N., S.S., and P.M. separately regarding S.S.’s
allegations of sexual abuse. CWS closed the case, determining that the
investigation of the allegation of sexual abuse was “INCONCLUSIVE as
defined by Penal Code 11165.12(c).”2



2      Penal Code section 11165.12, subdivision (c) defines an “ ‘Inconclusive
report’ ” as one “that is determined by the investigator who conducted the
investigation not to be unfounded, but the findings are inconclusive and there
is insufficient evidence to determine whether child abuse or neglect, as
defined in Section 11165.6, has occurred.” An “ ‘Unfounded report’ ” is one
“that is determined by the investigator who conducted the investigation to be
false, to be inherently improbable, to involve an accidental injury, or not to
                                        7
      The court limited Quinteros’s testimony regarding the statements that
N. had made to her, pursuant to a hearsay objection. The court also limited
Quinteros’s testimony with respect to a “three-houses drawing” that N. had
been asked to make during her CWS interview, concluding that “the
drawings speak for themselves.”
      4. Detective Bob Johnson
      In August 2019, Bob Johnson, a detective in the Child Abuse Unit of
the San Diego Police Department, managed the investigation into claims of
sexual abuse of N. after the investigation was reopened. On August 29, 2019,
Detective Johnson interviewed S.S., who informed him that in the time since
the initial investigation had been conducted and closed, N. had disclosed acts
of sexual abuse to her pediatrician and to a child therapist whom S.S. had
retained to provide therapy for N.
      After Detective Johnson spoke with S.S., he joined Quinteros in
observing the second forensic interview of N. conducted by a social worker at
the Chadwick Center “who is trained to conduct forensic interviews with
children.”
      Detective Johnson testified that N. did not disclose sexual abuse during
this interview. On cross-examination, Detective Johnson was asked whether
he was aware that N. had made a disclosure of abuse to “the social worker,”
and he conceded that such a disclosure had been made.3 However, in his
opinion, the “disclosure” was not believable, in part because of the way that
N. behaved during the forensic interview, and in part because of the things

constitute child abuse or neglect, as defined in Section 11165.6.” (Pen. Code,
§ 11165.12, subd. (a).)

3      It is not clear from the record to whom Detective Johnson is referring
when he stated that he understood that N. had made a disclosure to “the
social worker.”
                                       8
that she said, such as that “her dad held her down and peed and pooped in
her face, and then she flies out the window.” Detective Johnson stated that
he did not “believe something of that nature” had actually occurred.
      Detective Johnson conceded that he had not reviewed any notes
prepared by N.’s pediatrician or by her therapist.
      Detective Johnson closed the investigation after the conclusion of the
second forensic interview.
      5. Dr. Jennifer Davis
      Dr. Jennifer Davis has a private medical practice in San Diego and has
been board certified in child abuse pediatrics/forensic pediatrics since 2008.
S.S. called Dr. Davis to testify as an expert witness.
      Prior to going into private practice, Dr. Davis conducted child abuse
evaluations at the Chadwick Center, where she worked as a fellow and
eventually as medical director. In her role there, Dr. Davis conducted and
observed thousands of videotaped forensic interviews of suspected sexual
abuse victims.
      Dr. Davis testified about the importance of the manner in which
forensic interviews are conducted, given that in most cases, the only evidence
of the abuse is a child’s disclosure. She also stated that trained professionals
consider whether children who are suspected victims display behavioral
symptoms, such as being aggressive, biting other children, having tantrums,
or appearing afraid and clingy.
      S.S. contacted Dr. Davis to conduct an examination of N. The
examination took place on August 1, 2019. When asked about the purpose of
the examination, Dr. Davis stated that she examined N. to provide a medical
diagnosis regarding abuse and “engage in a treatment plan for the child.”
Dr. Davis expressed concern that employees at the Chadwick Center had not


                                        9
initially followed the proper protocols with respect to N. because she had
never “been offered an exam at the Chadwick [C]enter,” which, according to
Dr. Davis, was “standard practice” when Dr. Davis worked there. She also
expressed concern that an “extended forensic interview, meaning you could
come back multiple times so that you were comfortable in the environment,
comfortable with the social worker” had not been “offered” to N., “to
[Dr. Davis’s] knowledge.”
      Dr. Davis described her own approach to examining a child for
potential sexual abuse, which she used in examining N. Dr. Davis testified
that S.S. was present during the entire examination. Dr. Davis asked N.
about P.M., and she testified about N.’s response, both verbal and behavioral,
as well as her observations regarding those responses:
         “THE WITNESS: Okay. So I asked N., ‘Do you want to go
         back to the baby-sitter?’ She had been kind of bouncing
         around the room and playing, and her [a]ffect changed very
         suddenly, her face dropped, she stopped playing, she
         stopped talking, became very shy, and stood behind her
         mom, who was sitting in a chair, and then she just blurted
         out, ‘But the baby-sitter’ - -

         “[¶] . . . [¶]

         “A.      So N. blurted out, ‘But the baby-sitter did not
         actually touch my private part. He was bouncing on
         pillows and tried to take my panties off. He tried to do
         that, but he could not reach me. I went way up high on a
         shelf, and he did not touch my private part. He just gave
         up and nothing else. And that’s when I went home with
         mama. I don’t want to go to the baby-sitter anymore. I’ll
         get a new baby-sitter. It has to be a girl.’

         “Q.        Was anything you observed in N. significant to
         you?



                                       10
        “A.      The change in her [a]ffect when I said, ‘Do you
        want to go back to the baby-sitter?’ She went from a happy,
        bopping around five-year-old playing games, talking about
        unicorns to standing behind her mom and kind of glaring at
        me with a very serious expression.

        “Q.        Why was that significant?

        “A.      It - - obviously, she did not really want to talk
        about that. I think prior to me making that statement, she
        thought she was kind of in for a regular checkup because
        we hadn’t mentioned anything, other than I was going to
        check up on her health. I think she was a little bit
        surprised and not happy to be discussing that.

        “[¶] . . . [¶]

        “THE COURT: And for this part of the interview, the
        mother was in the room with her?

        “THE WITNESS:         Correct.

        “[¶] . . . [¶]

        “Q.      Did [S.S.] say anything to you after [N.] made that
        disclosure?

        “A.       No. We had already discussed, prior to going into
        the room, that we were just going to tell [N.] it was okay to
        talk to us and neither of us was going to really respond in
        any way, because we didn’t want to change the way [N.]
        was telling her story or make her feel guilty or ashamed or
        that we were surprised, so no. She - - the mother’s eyes
        were still on me, and N. was still standing behind her. [¶]
        And I just said, ‘Well, thank you for telling me that, and
        you’re a healthy girl.’ And we went outside and got toys out
        of the toy chest that we have.”

      When asked whether she found anything about N.’s statement
“significant,” Dr. Davis responded:


                                     11
           “Yes. I thought they were very significant, because all I
           said is, ‘Do you want to go back to the baby-sitter,’ and she
           immediately launched into private parts and panties, and
           it’s common for young children to kind of make fantastic
           disclosures, like, ‘I got up on a shelf,’ you know, ‘I’m a hero,’
           so I didn’t lead her in any way to think that we were
           talking about panties and private parts and such.

           “I just said, ‘Do you want to go back to the baby-sitter?’ So
           the absolute change in her demeanor and her statements
           were very concerning to me.”

      When Dr. Davis was asked what she concluded after examining N., she
responded, “Well, I entered only one diagnosis, and that is the billing code
that was also sent to TRI-CARE: Suspected victim of child sexual abuse.”
Dr. Davis testified that because she later became aware that Aimee Clark, a
marriage and family therapist who S.S. had retained to assess N. for child
abuse, was going to report the same finding of abuse, Dr. Davis agreed to let
Ms. Clark file the form for making a mandatory report of suspected child
abuse.
      Dr. Davis conceded that she had not watched any of the videos of
forensic interviews of N. that were conducted at the Chadwick Center.
Dr. Davis’s understanding, however, was that N. had not made any sexual
abuse disclosure during the first forensic interview. Dr. Davis also
acknowledged that she was aware that N. had not made a disclosure when
someone from Child Welfare Services spoke with her.
      Dr. Davis conceded that she examined N. only a single time, on August
1, 2019. Dr. Davis also conceded that she does not “know whether or not
there was any kind of abuse in this case, personally,” and that she “never
do[es].”




                                          12
      6. Aimee Clark
      S.S. took N. to see Clark, a marriage and family therapist, in August
2019. Clark usually utilizes “nondirective-play therapy” when working with
children. However, while Clark typically allows children to guide the
therapy, Clark did have “a specific agenda” for the “very first session, because
[she] was assessing for abuse.” By the time Clark testified in this case, she
had seen N. for 11 therapy sessions.
      Clark testified that during each session with N., she checks in to see
how N. is feeling about significant people in her life. Clark shows N. a
“feelings chart” and asks N. to put letters representing people in her life next
to the feelings on the chart. Clark noted that “[t]he one thing that’s
consistent every single time is she is angry with her father. She puts him
next to angry. One time she did put worried, and it stood out to me because
almost always it’s angry.” According to Clark, when she inquired with N.
about why she is feeling happy or sad, and when asked about her father, N.
would say “that he’s mean.”
      Clark also testified about a “stick figure” “chart,” which she described
as a “cartoon figure of a child,” that she and others in her practice use with
children to discuss how they feel in different parts of their bodies. She
described “teach[ing] a child the wave of yuck, so they understand what that
feeling is, that wave that comes through their body.” N. indicated that her
father “brought up yuck.”4
      Clark indicated that N. had been aware of the “purpose of meeting”
Clark when she came to her first session. Clark testified that “[s]he knew she
was there because the babysitter, which -- or her father was -- has been being

4     The “charts” from N.’s sessions, which included Clark’s handwritten
notes regarding what N. had said, were admitted in evidence, and the court
was able to review them.
                                       13
mean to her and that she doesn’t like it, and so she knew she was there to
talk about it.”
        During one of the first two sessions, N. told Clark that her father
“touched her in her private parts, that he takes off his clothes.” Clark
continued: “And I did ask specifically, you know, just to go swimming or -- I
like to give menus to children that young, because it helps them to answer
the question. And she said, no, for no real reason -- no real reason, that he
just takes off his clothes, and she doesn’t like it. And also that she is afraid of
him, that she runs from him; that when he tried to touch her, she spit in his
face. [¶] Because when I asked her how she felt when he tried to touch her,
she said brave. I remember her saying brave. And I thought that was -- at
first, I was curious about that. And then she went on to say because she got
mad and spit in his face and ran away and climbed on top of a shelf or a
bookcase -- so it was enough reasonable suspicion for me to make a report.”
        N. consistently expressed having anger toward P.M. at her sessions
with Clark. When Clark asked whether anyone had told her to say that she
did not like P.M., she responded, “ ‘No. I think that.’ ”
        Clark filed at least three reports with CWS regarding suspected abuse
of N.
        7. P.M.’s testimony
        P.M. described meeting S.S. at a networking event for young
professionals. He testified that they became friends and began dating in
June 2002. According to P.M., although the pair stopped dating for some
period of time, they began rekindling a romantic relationship in 2009. P.M.
testified that he and S.S. discussed having a baby together. Later, according
to P.M., they tried to conceive a child for a period of approximately six to nine
months. The pair eventually went to a fertility center and began to use


                                        14
“assistive reproductive technologies.” P.M. stated that he spent
approximately $75,000 for IVF services.5
      P.M. testified about the incident at the hospital when he learned that
he was not named on N.’s birth certificate. He acknowledged that he and S.S.
“had a heated debate, an argument,” but he denied yelling at S.S. P.M. also
testified that he had not fully understood the meaning of the sperm donor
agreement that he had signed, and he indicated that S.S. had told him that
“everything would be the same” and that the document would be “for her [i.e.,
S.S.’s] protection” because a third-party egg donor would be involved. P.M.
also contended that he did not realize that he had S.S.’s car keys in his
possession when he left the hospital that day.
      P.M. also testified that after S.S., S.S.’s mother, and N. traveled to
India, but only S.S. returned after a month, he went to India and hired an
attorney to try to see N.
      When asked whether he had “yell[ed] at [S.S.] in front of [his] attorney”
in December 2018, P.M. testified that after a court hearing in the parentage
proceeding, he had a discussion with his attorney, and he was upset about
some issues. However, the court sustained an objection that the content of
his conversations was protected by attorney client privilege. The court
instructed S.S.’s attorney to try to lay a foundation as to the possibility that
the privilege had been waived by the fact that other people could hear the
conversation. However, P.M. testified that he did not know whether other
people could hear, and he said that he had been speaking with his attorney
behind a closed door.
      P.M. also testified about one of the occasions on which he arrived at
S.S.’s condominium complex without having been invited. According to P.M.,


5     P.M. acknowledged that S.S. repaid him $20,000 in either 2015 or 2016.
                                       15
he went there on N.’s birthday and he left gifts for N. with the building’s
security personnel. P.M. also noted that he does not stay in a vehicle when
he comes to pick up N. because he walks and takes public transportation.
With respect to the suggestion that he did not remain at the curb during
scheduled exchanges of N., P.M. testified in a manner that suggested that he
understood the word “curb” to mean where “[e]verybody” walks.6
      P.M. denied sending the package of letters to S.S., and he testified that
he had received anonymous letters
      P.M. denied ever having abused N. in any way. He also denied ever
having made threats against S.S. or her mother.
      8. S.S.’s testimony
      S.S. testified regarding the early relationship between her and P.M.
While P.M. clearly considered them to have had a romantic dating
relationship of some significance, S.S. described the relationship as involving
intimacy at times, but in her view, they were not in a “committed
relationship” other than during an early brief dating relationship. S.S.
denied having tried “to conceive naturally with” P.M., and she stated that
P.M. “convinced” her to allow him to be a sperm donor, which he said he was
doing as her friend.
      S.S. testified that P.M. “scream[ed]” at her during their dispute at the
hospital regarding N.’s birth certificate. She stated that he said demeaning



6     The record indicates that P.M. was shown photographs of where he was
standing at certain times, and when he was asked by S.S.’s attorney whether
he was “at the curb,” each time P.M. answered affirmatively. The attorney
also asked whether there was “space between you and the curb” with respect
to multiple photographs, to which P.M. also answered affirmatively. The
attorney then asked P.M., “So you can’t be at the curb, can you?” This is
when P.M. attempted to explain his understanding of what “curb” meant.
                                       16
things about not having a man on the birth certificate and about S.S. being a
woman.
      S.S. testified about the trip to India, as well as about being served with
the papers instituting the parentage action. S.S. also testified that she had
heard that P.M. was “going around telling his friends, to social workers, to
Hannah’s House, everywhere, that I’m not the biological mother of my
daughter.” S.S. indicated that she is concerned about what might happen if
N. were to hear that information.
      S.S. testified that she feels “intimidated every time [P.M.] comes to pick
up or drop off N.” According to S.S., P.M. walks up to the door. S.S. never
leaves the building, “[b]ut he always tries to come close to the door.”
      S.S. testified about N. “disclos[ing]” sexual abuse by her father to S.S.
on June 18, 2019. According to S.S., N. said that P.M. had “touch[ed] her
private parts” and took off his clothes, and took her hand and made her touch
his penis. S.S. also testified that since P.M. had been “awarded parentage”
there had been changes in N.’s behavior, including “having trouble in school
suddenly,” “[s]he was grinding her teeth,” “[s]he was having major tantrums,”
“[s]he is fearing dark,” and “she is fearful of little things” now.
E. The trial court’s ruling
      At the conclusion of the multiday hearing, the court issued its findings
and rulings from the bench on July 9, 2020. At that time, the court stated:
         “All right. We had a -- an evidentiary hearing on [S.S.’s]
         request for a domestic violence restraining order. It was
         conducted on October 18, 2019; December 18, 2019; and
         then June 30, 2020. When the matter was concluded, we
         continued it to today’s date for the Court to issue its ruling.

         “The Court has considered and weighed the totality of the
         evidence, including assessing the credibility of the parties
         and the witnesses. The Court finds that mother has not

                                        17
met her burden of proof. The preponderance of the evidence
fails to establish that father sexually abused the minor
child or perpetrated any act of abuse against the mother.

“In this case, the allegations of abuse rise or fall on
mother’s credibility. And after the cross-examination of
mother, the Court is unable to find mother credible in her
testimony. One, her demeanor changed when she was
under cross-examination. Her answers demonstrated
evasiveness and, at times, when she was impeached, a lack
of honesty in the Court’s opinion. And I’m going to give
some examples so the Court -- so the parties do understand
how the Court viewed the evidence.

“We’ll start with the e-mails. The Court found that it
strained credulity that mom, or mother, rather -- I’m sorry-
- who is an intelligent, educated person, at first couldn’t
even say whether she sent the e-mails to father, which
impeached her testimony as to the length and nature of her
relationship with father. And then there was testimony
that she didn’t recall the e-mails. When she was confronted
with e-mails wherein she repeatedly told father that she
loved him, she testified that she said that phrase ‘I love
you’ to a lot of friends. I think that to any layperson
looking at these e-mails, they clearly demonstrate a clear,
romantic, and sexual relationship between the parties. Yet,
for some reason, mother evaded those questions with
semantics by testifying, for example, she did not know what
Ms. Yum meant by the word ‘romantic.’

“Mother testified under direct examination that father was
a sperm donor through IVF and that they never tried to
conceive naturally. The Court was left with a clear
impression at the end of her direct examination that there
had not been any sexual relationships -- or sexual relations
between the parties. But then on cross-examination,
mother was confronted with an e-mail, and she testified
they did have a sexual but a not-committed relationship.

“The nature and extent of the parties’ relationship is not
necessarily probative to this Court of anything relevant

                             18
other than to establish the requisite relationship required
under the Domestic Violence Prevention Act. But, sir, for
some reason, to mother, it was significant enough that she
was unwilling, in this Court’s opinion, to be honest about
that relationship. So in the end, if mother’s not honest
with the Court about this fact, the Court does not know
what it can find credible in mother’s testimony.

“Specifically as to the allegations that father has
perpetrated abuse against mother, the Court found that the
preponderance of the evidence did not establish that. The
Court found there was also no credible evidence that father
violated the temporary restraining order by sending mother
a package with some foul language, and that, I believe, was
admitted as Exhibit A.

“Detective Daniel Kline, who investigated the matter,
testified there was no way to ascertain where the package
came from or who sent it. And even mother testified under
cross-examination that she has no personal knowledge of
who[ ] mailed it. While Mr. Quirk and Ms. Yum believe
that mother sent the package to herself and to her
neighbors, the Court has no evidence of that, but the Court
will say that there is something very strange about it all.
The Court didn’t find it credible that father would send a
package that would be in violation of the TRO, that was
meant to be anonymous, but would include a selfie picture.
All in all, the Court did not find the preponderance of the
evidence to establish abuse within the meaning of the
DVPA against mother.

“With regards to the allegation of child abuse, again, this
allegation the Court determined either falls or rises on
mother’s credibility. And in this regard, the Court received
evidence that mother alleged on June 18, 2019, that the
child told her during bath-time that father had touched her
and made her touch him inappropriately. And the next
morning, mother informed the child’s pediatrician who, as a
mandatory reporter, contacted Child Welfare Services.



                             19
“Mother also reported the matter to the police. And as a
result, CWS and the police investigated the alleged child
sexual abuse. The minor child was forensically interviewed
by the professionals at Chadwick twice, on June 19 and
August 29 of 2019. Detective Bianca, who was present for
the first Chadwick forensic interview, testified that the
child was firm, and it was -- and I’m going to use his words
-- quote, a hard ‘no’ as to whether there was any sexual
abuse. The child has also not made disclosures in the first
CWS investigation.

“What the Court has is disclosure allegedly made only to
the mother and then subsequently to Dr. Jennifer Davis
and then to the child’s therapist, Amy Clark. The Court
examined those disclosures very closely and simply could
not conclude that they’re sufficient, even under a
preponderance of the evidence, to establish that there was
child sexual abuse.

“I looked at Dr. Davis’s testimony. And while I find her
credentials impressive, I did find her testimony to not rest
on solid grounds. First, she testified -- and I’ll quote -- ‘As a
physician, we try not to repeatedly interview those young
children.’ So she said she reached out to CWS and
Ms. Clark and law enforcement in an attempt to request
that they not repeatedly interview the child because
children are suggestible. Yet contrary to that, it appeared
to the Court from her testimony that she, at mother’s
urging, attempted to have the investigations reopened,
which would result in additional interviews.

“She had an opinion about this matter, but the Court found
that opinion to not rest on solid grounds because she never
even watched the videotape of the forensic interview of the
child at Chadwick, nor did she view the second videotape.
And most importantly, she testified that it was based only
on mother’s statements that she became concerned the
investigating authorities had sort of closed the case and
moved on. And she expressed concern that the child had
never been examined from a sexual abuse standpoint. And


                               20
so she then, on August 1, 2019, conducted that
examination.

“Again, because the Court struggles with mother’s
credibility, I have to look at the origin of where Dr. Davis
became concerned. On August 1, 2019, Dr. Davis met with
the child and conducted what she called an examination.
But based on her testimony, the Court couldn’t find that
that examination was any more or any less meaningful
than what was done at the forensic interview. It appears
that while mother was present the entire time, she
conducted a genital exam, there was no physical findings,
and then began her interview with the question of ‘Do you
want to go back to the babysitter?’

“And she testified that the child went from bouncing
around and playing to her changing very suddenly. And
based upon that change and demeanor, Dr. Davis believes
that the child was a victim of sexual abuse. Dr. Davis
further testified that the child then blurted out, ‘But the
babysitter did not actually touch my private part. He was
bouncing on pillows and tried to take my panties off. He
tried to do that, but he could not reach me. I went way up
high on a shelf, and he did not touch my private part. He
just gave up, nothing else, and that’s when I went home
with momma. I don’t want to go to the babysitter anymore,
and I’ll get a new babysitter. It has to be a girl.’ And that
was the end of the examination.

“Dr. Davis, again, had available and knew that there was
videotape of the first interview, and she didn’t go any
further than that short interview with the child. And from
there, she concluded that the child had made a disclosure
and was a victim of sexual abuse, and the Court has to
examine the basis of her opinion, and the Court did not find
the basis to be on solid grounds.

“The Court then looked at Amy Clark, the child’s therapist.
And here, Ms. Clark, who kept very detailed notes of those
sessions, recounted what -- what the Court can only
describe as fantastical stories by the child. And just as

                             21
Detective Johnson testified, the Court finds it hard to just
accept these stories as being truthful.

“And I’m going to contrast it shortly, the statements the
child made to Dr. Clark -- I’m sorry -- Dr. [Davis] and
Ms. Clark to the one that mother reports because they’re
qualitatively, significantly different. But to Ms. Clark, she
made statements like ‘Father sat on her head, the
babysitter whose father tasted like 1,000 silly frogs and
dusty socks, and she knew because she licked him when he
bumped into her. The father peed and pooped on her face.’
There were no other disclosures of explicit sexual conduct,
but Detective Johnson clearly testified that he’s not
required to accept those fantastical statements, and the
Court struggles with it the same way that Detective
Johnson did.

“So we’re left with the disclosure by mom. And I looked at
the declaration she submitted in support of the request for
the restraining order, and that disclosure the Court finds to
be qualitatively different. If the mother is to be believed,
and the child made that statement, this is the most explicit
disclosure by the child of any sexual abuse. And in that,
that disclosure is nothing close to what the child said
during the forensic interviews, which is a hard "no," and
then to Detective -- I’m sorry -- to Dr. [Davis] and
Ms. Clark, which the Court has described as being a little
bit more fantastical, but a denial of any actual sexual
conduct.

“But mother, in her statement, reports that the child
reported to her that ‘The babysitter showed me his booty.
He showed me his’ -- she pointed to her vagina. She
pointed at her buttocks. [S.S.] reported that the child said
that ‘He took off all his clothes, even his panties,’ and then
she said, ‘Private parts. Private parts,’ and -- and
continued. And this was a very explicit [dis]closure, and it
just -- other than to mother, no other independent third
party has been able to testify that the child made such
disclosures. So the Court had to weigh all of that in terms
of credibility.

                              22
         “The Court is aware of the significant history in this case,
         both with respect to the parentage and custody dispute,
         and I think it’s hard to ignore that as the context for these
         allegations. But all in all, the Court ultimately concluded
         that the preponderance of the evidence did not establish
         the allegations by mother. And for those reasons, the Court
         denies her request for the domestic violence restraining
         order.

         “The Court does tentatively find that father [is] entitled to
         attorney’s fees and costs as the prevailing party under
         Family Code Section 6344(a). That’s discretionary in the
         Court’s view. It is appropriate in this case. However, the
         Court doesn’t have sufficient information to determine
         what amount of fees and costs were incurred by father in
         connection to defending against this domestic violence
         restraining order request. So I’ll set a date for that. And
         Mr. Quirk and Mr. Yum -- I’m sorry -- Ms. Yum can file
         with the court a declaration with proof of fees and costs.”


      The court issued a written document titled “FINDINGS AND ORDER
AFTER HEARING” on August 25, 2020. This order states: “There were
evidentiary hearings on Respondent’s request for a domestic violence
restraining order[ ] conducted on October 18, 2019; December 18, 2019; and
June 30, 2020. When the matter was concluded, it was continued to today’s
date for the Court to issue its ruling.”
         “The Court has considered and weighed the totality of the
         evidence, including assessing the credibility of the parties
         and the witnesses. The Court finds that [S.S.] has not met
         her burden of proof. The preponderance of the evidence
         fails to establish that father sexually abused the minor
         child or perpetrated any act of abuse against the mother.

         “THEREFORE, the Court denies her request for the
         domestic violence restraining orders for the reasons
         explained at length at the hearing on July 9, 2020 . . . .”

                                           23
F. Proceedings on appeal
      1. S.S.’s August 13, 2021 request for judicial notice
      On August 13, 2021, S.S. filed a request for judicial notice seeking to
have this court judicially notice five documents: (1) the December 5, 2018
stipulated judgment between the parties; (2) a document titled “Child Victim-
Witness Protocol,” described by S.S. as having been “developed and updated
by the San Diego County Child Victim-Witness Protocol Committee”;
(3) “Assembly Committee on Judiciary, Analysis of Sen. Bill No. 792 1999-
2000 Reg. Sess., as amended 7/12/1999 (legislative history regarding
enactment of Family Code § 3027.5 involving reports of sexual abuse)”;
(4) P.M.’s “Reply Declaration, dated 1/27/2021 (relating to P.M.’s request to
reduce his monthly child support payments)”; and (5) “Report dated June 19,
2019, prepared and filed directly with the trial court by Health & Human
Services Child Welfare Services (CWS).” P.M. did not oppose this request for
judicial notice.
      We grant the request for judicial notice with respect to item 1, the
stipulated judgment between the parties entered on December 5, 2018, and
item 4, the “Reply Declaration, dated 1/27/2021,” which are records of a court
of this state (Evid. Code, §§ 452, subd. (d), 459). We also grant the request
for judicial notice of item 5, the “Report dated June 19, 2019, prepared and
filed directly with the trial court by Health & Human Services Child Welfare
Services (CWS).” (See Evid. Code, §§ 452, subd. (c), 459.)
      We deny the request for judicial notice with respect to item 3, the
Assembly Judiciary Committee’s written analysis of Senate Bill No. 792,
given that such matters need not be judicially noticed: “A motion for judicial
notice of published legislative history, such as the . . . analysis here, is
unnecessary. [Citation.] ‘Citation to the material is sufficient. [Citation.]

                                        24
We therefore consider the request for judicial notice as a citation to those
materials that are published.’ [Citation.]” (Wittenburg v. Beachwalk
Homeowners Assn. (2013) 217 Cal.App.4th 654, 665, fn. 4.)
      Finally, we deny the request for judicial notice with respect to item 2, a
document titled “Child Victim-Witness Protocol,” described by S.S. as having
been “developed and updated by the San Diego County Child Victim-Witness
Protocol Committee.” With respect to item 2, the question of the relevance of
and weight to be given to Dr. Davis’s contentions regarding the sufficiency of
the procedures undertaken at the Chadwick Center with respect to N.,
including the nature and length of the forensic interview offered to N., as well
as the relevance and weight to be given to the testimony and other evidence
regarding the forensic interviews completed at the Chadwick Center, are
questions for the trial court to consider in the first instance. S.S. has not
demonstrated that the “Child Victim-Witness Protocol” document was
presented to the trial court for its consideration. Because the trial court did
not have an opportunity to consider this document in the context of the other
evidence presented at the hearing, we decline to take judicial notice of the
document on appeal. (See People v. Hardy (1992) 2 Cal.4th 86, 134 [“ ‘[A]s a
general rule the [appellate] court should not take . . . [judicial] notice if, upon
examination of the entire record, it appears that the matter has not been
presented to and considered by the trial court in the first instance.’
[Citation.] Such a rule prevents the unfairness that would flow from
permitting one side to press an issue or theory on appeal that was not raised
below”].)




                                        25
      2. P.M.’s December 27, 2021 request for judicial notice and S.S.’s
         December 30, 2021 request for judicial notice

      P.M. filed a request for judicial notice on December 27, 2021, seeking
judicial notice of a letter purportedly written by a therapist who provided
conjoint therapy to P.M. and N., dated December 13, 2021. S.S. opposed the
request for judicial notice.
      S.S. filed a second request for judicial notice on December 30, 2021,
which P.M. did not oppose, seeking judicial notice of two documents: (1) a
letter seeking depublication of an appellate opinion involving the standards
to be applied in assessing a DVRO request, authored by the judge who
presided over the proceeding in this case, and (2) a Supreme Court docket
entry reflecting that the Court ordered depublication of the appellate opinion
on November 10, 2021.
      The parties have not persuaded us that these documents are relevant
to the issues before us in this appeal. We therefore deny the requests for
judicial notice dated December 27, 2021 and December 30, 2021. (See, e.g.,
Gonzalez v. City National Bank (2019) 36 Cal.App.5th 734, 760, fn. 13
[declining to take judicial notice of letters issued by the State Department of
Health Care Services because the materials “have, at best, marginal
relevance to the issues before” the court].)
                                       III.
                                 DISCUSSION
      S.S. appeals from the trial court’s order denying her request for a
DVRO against respondent P.M., as well as from the court’s award of attorney
fees and costs to P.M.
      S.S. raises several arguments in seeking reversal of the denial of her
request for a DVRO. For example, S.S., contends that the trial court erred in


                                       26
refusing to “credit the testimony” of S.S.’s experts regarding their opinions
that N. may have been sexually abused by P.M. She also contends that the
trial court erred in failing to find that P.M. violated the temporary
restraining order when he “engaged in coercive behavior that disturbed S.S.’s
and N.’s peace when he disclosed S.S.’s confidential fertility and reproductive
health information. (Some capitalization omitted.) S.S. further contends
that the trial court applied an incorrect legal standard in assessing P.M.’s
“non-violent acts” that, according to S.S., “destroyed” (capitalization omitted)
her mental or emotional calm.
A. General standards applicable to DVROs
      “Under the D[omestic] V[iolence] P[revention] A[ct] [(DVPA)], a court
may issue a restraining order to prevent domestic violence or abuse if the
party seeking the order ‘shows, to the satisfaction of the court, reasonable
proof of a past act or acts of abuse.’ ” (Melissa G. v. Raymond M. (2018)
27 Cal.App.5th 360, 367.) “Abuse” includes intentionally or recklessly
causing or attempting to cause bodily injury to, sexual assault, placing a
person in reasonable apprehension of imminent serious bodily injury,
attacking, striking, stalking, threatening, battering, harassing, destroying
personal property, or disturbing the peace of the other party. (Fam. Code,
§§ 6203, 6320.) “ ‘[T]he plain meaning of the phrase “disturbing the peace of
the other party” in section 6320 may be properly understood as conduct that
destroys the mental or emotional calm of the other party.’ ” (N.T. v. H.T.
(2019) 34 Cal.App.5th 595, 602; see also § 6320, subd. (c) [amending the
statute effective January 1, 2021 to define “ ‘disturbing the peace of the other
party’ ” consistent with caselaw].)
      The denial of a DVRO is appealable. (Nakamura v. Parker (2007)
156 Cal.App.4th 327, 332; see Code Civ. Proc., § 904.1, subd. (a)(6).)


                                       27
      “The standard of review for an order denying injunctive relief is abuse
of discretion, because ‘ “ ‘granting, denial, dissolving or refusing to dissolve a
permanent or preliminary injunction rests in the sound discretion of the trial
court upon consideration of all of the particular circumstances of each
individual case’ ” . . . . [Citation.]’ [Citation.]” (In re Marriage of Nadkarni
(2009) 173 Cal.App.4th 1483, 1495.) “This standard applies to a grant or
denial of a protective order under the DVPA. [Citations.]” (Gonzalez v.
Munoz (2007) 156 Cal.App.4th 413, 420.) “At the outset, however, we must
determine whether the trial court applied the correct legal standard to the
issue in exercising its discretion, which is a question of law for this court.
‘The scope of discretion always resides in the particular law being applied;
action that transgresses the confines of the applicable principles of law is
outside the scope of discretion and we call such action an abuse of discretion.’
[Citation.]” (Id. at pp. 420–421.)
      In addition, in reviewing the trial court’s factual findings made in
connection with an order granting or denying a protective order, we apply the
substantial evidence rule. (Sabbah v. Sabbah (2007) 151 Cal.App.4th 818,
822–823.) The inquiry is whether substantial evidence supports the court’s
finding, not whether a contrary finding might have been made. (In re
Alexandria P. (2016) 1 Cal.App.5th 331, 355.) We accept as true all evidence
tending to establish the correctness of the trial court’s findings and resolve
every conflict in favor of the judgment. (Burquet v. Brumbaugh (2014)
223 Cal.App.4th 1140, 1143.)
B. The trial court did not commit reversible error in declining to credit the
   opinions of S.S.’s expert witnesses

      S.S. first argues that the trial court erred in discounting the opinions of
her experts, Clark and Dr. Davis. S.S. contends that the court


                                        28
“mischaracterized and then arbitrarily disregarded the uncontroverted and
unimpeached expert opinion of” (underscoring omitted) Clark and Dr. Davis.
Although S.S. phrases her contentions in this section of her brief in such a
way as to suggest that her challenge is to a legal determination made by the
trial court, in certain portions of this argument she acknowledges that it was
within the trial court’s discretion whether to credit, and if so, to what degree,
the testimony of all of the witnesses who testified at the hearing—including
the expert witnesses, and that the court’s view of the conclusions to be
reached from the evidence is entitled to great deference, and may be reversed
only if there is no substantial evidence to support the court’s ruling.7 S.S.’s
argument is, therefore, at its essence, a request that this court reweigh the
evidence and conclude that the trial court should have given greater credence
to the testimony of S.S.’s expert witnesses.
      Because S.S.’s contention is, in effect, a challenge to the trial court’s
findings of fact that are inconsistent with the testimony provided by S.S.’s
expert witnesses, we begin with a recitation of familiar standards that we are
to apply on appeal with respect to findings of fact. First, it is beyond question
that an appellate court’s reviewing power with respect to factual findings
“begins and ends with the determination as to whether, on the entire record,
there is substantial evidence, contradicted or uncontradicted, which will
support” the trial court’s findings. (Bowers v. Bernards (1984)
150 Cal.App.3d 870, 873–874, italics omitted.) In making this determination,
a trial court’s factual findings are liberally construed to support the


7     At one point in her opening brief, S.S. concedes that her argument is
that the trial court “abused its discretion in rejecting Dr. Davis’ expert
opinion without the existence of any opposing opinion of a qualified medical
expert,” and elsewhere notes that her argument, “[s]tated differently” is that
“there is no substantial evidence to support the court’s ruling.”
                                        29
judgment, and we consider the evidence in the light most favorable to the
prevailing party, drawing all reasonable inferences in support of the findings.
(Citizens Business Bank v. Gevorgian (2013) 218 Cal.App.4th 602, 613.)
      “So long as there is ‘substantial evidence,’ [we] must affirm, even if [we]
would have ruled differently had [we] presided over the proceedings below,
and even if other substantial evidence would have supported a different
result.” (Major v. Western Home Ins. Co. (2009) 169 Cal.App.4th 1197, 1208.)
It thus follows that if more than one rational inference can be deduced from
the facts, an appellate court may not replace the trial court’s conclusions with
its own. (Tellis v. Contractors’ State License Bd. (2000) 79 Cal.App.4th 153,
158.) Stated differently, where, as here, “ ‘the issue on appeal turns on a
failure of proof at trial, the question for a reviewing court becomes whether
the evidence compels a finding in favor of the appellant as a matter of law.’ ”
(Sonic Manufacturing Technologies, Inc. v. AAE Systems, Inc. (2011)
196 Cal.App.4th 456, 466.)
      “It is not our role as a reviewing court to reweigh the evidence or to
assess witness credibility. [Citation.] ‘A judgment or order of a lower court is
presumed to be correct on appeal, and all intendments and presumptions are
indulged in favor of its correctness.’ [Citation.] Specifically, ‘[u]nder the
doctrine of implied findings, the reviewing court must infer, following a bench
trial, that the trial court impliedly made every factual finding necessary to
support its decision.’ [Citation.]” (Thompson v. Asimos (2016) 6 Cal.App.5th
970, 981 (Thompson).) Beyond these well-established standards, it is also
clear that a trial court is not bound by the fact that certain evidence may be
uncontradicted, and “where uncontradicted testimony has been rejected by
the trial court, it ‘cannot be credited on appeal unless, in view of the whole
record, it is clear, positive, and of such a nature that it cannot rationally be


                                        30
disbelieved.’ ” (Adoption of Arthur M. (2007) 149 Cal.App.4th 704, 717.)
With respect to expert testimony, in particular, a fact-finder is free to draw
inferences and conclusions at odds with such testimony, even if the expert
testimony is uncontradicted. (See Ortzman v. Van Der Waal (1952)
114 Cal.App.2d 167, 170–172 [“expert testimony,” even if uncontradicted,
does not “exclude consideration of other facts which are pertinent to the issue
involved”].)
      Given these standards, we are compelled to conclude that the trial
court did not err in its assessment and weighing of the evidence. S.S.
contends that “there is very little evidence of any kind to counter the
overwhelming evidence that P.M. sexually molested N., and what exists is
solely [P.M.’s] self-serving testimony and a detective with a clear lack of the
necessary expertise required to assess child sexual abuse, in contrast to that
of Dr. Davis and Ms. Clark.” In making this assertion, S.S. essentially
devalues the contradictory evidence that was presented in the trial court.
P.M. testified, credibly in the trial court’s view, that he never sexually abused
N. P.M.’s testimony, alone, constitutes substantial evidence to support the
trial court’s conclusion that the alleged sexual abuse did not occur. (See
Thompson, supra, 6 Cal.App.5th at p. 981 [a single witness’s testimony is
sufficient evidence to support a trial court’s finding].) In addition, a detective
testified that, in his view, there was not credible evidence to support a
determination that the accusations against P.M. were true. Further, the
evidence demonstrated that N. participated in two forensic interviews
conducted by professionals at the Chadwick Center, and she did not make
any disclosures during those interviews that led any of the professionals
involved to suspect that sexual abuse had occurred. Essentially, S.S. is
insisting that the trial court was required to credit Clark and Dr. Davis’s


                                       31
opinions over the other evidence presented at the hearing. We disagree. The
court was entitled to rely on the other evidence and to give that evidence
greater weight, even though it conflicted with the opinions of S.S.’s two
experts.
      Even assuming, however, that S.S. was correct in asserting that there
was “very little” evidence contradicting the opinions of Clark and Dr. Davis—
a contention with which we disagree—an appellate court does not involve
itself in the assessment of credibility or the weighing of evidence, and we do
not insert our own view of the evidence to reach a different result if there is
substantial evidence to support the trial court’s determinations. (Thompson,
supra, 6 Cal.App.5th at p. 981.) Thus, even if we might not have discounted
the testimony and opinions of Clark and Dr. Davis to the same degree that
the trial court did if assessing their testimony in the first instance, it is not
our role on appeal to second guess the trial court’s decision with respect to
the weight to give any particular evidence or testimony. (See, e.g., City of
Manhattan Beach v. Superior Court (1996) 13 Cal.4th 232, 262 [“[T]he court
is better positioned than are we to observe a witness’s demeanor and discern
his or her credibility”].)
      Among the arguments that S.S. levels against the trial court is that the
court “erred when it assumed the role of an amateur psychiatric clinician
when it found S.S. failed to present evidence of sexual abuse.” First, the trial
court did not conclude that S.S. failed to present evidence of abuse; rather,
the court concluded that S.S. failed to meet her burden to demonstrate, by a
preponderance of the evidence, that abuse occurred. In addition, the court
properly relied on other evidence and the testimony of other witnesses whose
opinions were contrary to those offered by Clark and Dr. Davis. Contrary to
S.S.’s suggestion, a trial court may properly consider its own observations,


                                        32
and weigh them against expert testimony or other available evidence.
(People v. Rodas (2018) 6 Cal.5th 219, 234.)
      S.S. contends that the trial court should have “ ‘presume[d]’ ” that the
expert testimony of Clark and Davis “ ‘was true’ ” because it was not
inherently improbable. However, it is clear from the transcript that the court
was troubled by the fact that S.S. was intimately involved in the
examinations and sessions conducted by Clark and Davis, and that S.S. was
apparently present when N. made statements that these experts determined
constituted disclosures of sexual abuse. S.S. suggests that the trial court
“took a bizarre view of the relationship between S.S., N., Dr. Davis, and
Ms. Clark, and accused them of a folie a quatre—a purported but
questionable syndrome characterized by the transference of delusional ideas
from one person to three other persons.” (Footnotes omitted.) We disagree
with S.S.’s over-the-top assessment of the trial court’s view of this matter.
Rather, we view the record as demonstrating that the trial court was
concerned that, as many of the witnesses at this hearing conceded, a young
child such as N. could be easily influenced by certain types of questioning,
commentary, and even body language, and that it was possible that S.S. had,
intentionally or unintentionally, influenced N. in ways that caused her to say
things about P.M. to Clark and Davis that she might not otherwise have said.
The court was also clearly concerned that S.S.’s experts had been exposed
only to S.S.’s version of the history of the case and S.S.’s statements about
what N. had disclosed. In view of the court’s assessment that S.S. was not
entirely credible, the court was concerned that these experts had been, at
least in part, influenced by a narrative provided by someone the court
concluded was an unreliable narrator. In addition, the court noted a concern
arising from the fact that Dr. Davis had offered an opinion that certain


                                       33
protocols had not been followed with respect to the forensic interviews of N.,
yet Dr. Davis had not watched the video of either interview to independently
assess how they were conducted and, instead, relied solely on S.S.’s reports
regarding the interviews and subsequent closure of the investigation. For
these reasons, the court discounted Dr. Davis’s opinions about purported
problems with other evidence in the case, including the two forensic
interviews. The court did not abuse its discretion or otherwise err in limiting
the weight to be accorded to these experts’ testimonies, given the court’s
concerns about the foundations of their opinions.
      We therefore reject S.S.’s challenge to the trial court’s treatment of
S.S.’s experts’ opinions.
C. The trial court did not err with respect to its treatment of other evidence
   of alleged abuse

      1. The court did not err in “failing to find that P.M. violated the
         TRO . . . when he disclosed S.S.’s confidential fertility and
         reproductive health information”

      S.S. contends that the trial court erred because it “offered no
evidentiary basis for its failure to find that (a) P.M.’s disclosure of S.S.’s
protected and confidential medical information regarding her fertility and
reproductive health disturbed S.S.’s and potentially N.’s peace; and
(b) therefore he violated the TRO, itself constituting another form of domestic
abuse and basis for a permanent restraining order.” (Fns. omitted.)
      S.S. concedes that her “DVRO petition and the TRO do not specifically
say that [P.M.] should stop sharing private medical information and making
this false claim”; she nevertheless contends that “the general statement in
the TRO enjoining him from disturbing her peace is sufficient to put him on
notice of the prohibited conduct.” However, S.S. fails to acknowledge that she
not only failed to raise this as an issue in her petitioning documents, but in

                                         34
addition, during the hearing, she did not request a permanent order
precluding P.M. from making such statements. Thus, while S.S. did testify
that she was troubled by P.M.’s discussing her private medical information
with others and her fear of the impact that this information would have on N.
if N. were to learn of it, S.S. made no request at the hearing for an order
prohibiting P.M. from sharing this information with others. Further, even
after the trial court provided its oral statement of its findings and
conclusions, during which the court did not make any findings with respect to
the allegations regarding P.M.’s disclosures of S.S.’s confidential medical
information, S.S. raised no concern or objection about the court’s failure to
address that issue.
      The fact that the trial court did not address every incident about which
the parties testified during the hearing does not provide a basis for a claim of
error, particularly where the record does not demonstrate that S.S. raised
any objection to the court’s failure to address the issue. Although the DVPA
does provide that “[t]he court shall, upon denying a petition under this part,
provide a brief statement of the reasons for the decision in writing or on the
record” (§ 6340, subd. (b)), there is no requirement that the court address
every issue or make specific factual findings related to every allegation in a
petition or testified to by a witness during a hearing. It was incumbent on
S.S. to ask the court to address, specifically, the issue of the alleged
disclosure of private medical information if she wanted the court to issue an
injunction prohibiting this conduct. Because S.S. failed to raise this issue in
the trial court, she may not contend for the first time on appeal that the trial
court did not handle the issue properly. (See, e.g., Johnson v. Greenelsh
(2009) 47 Cal.4th 598, 603 (Johnson) [“ ‘[N]o reason appears why we should
not apply the established rule[ ] . . . that issues not raised in the trial court


                                        35
cannot be raised for the first time on appeal’ ”].) In the absence of any
request of the court with respect to this conduct, S.S. has forfeited the
argument that the court erred in not finding that S.S.’s allegations regarding
the disclosure of private medical information constituted abuse and required
the imposition of a restraining order.
      Further, we would reject S.S.’s contention on the merits. Because the
record is silent with respect to how the trial court viewed this evidence, we
must presume that the trial court made implied findings of fact to support its
conclusion that S.S. failed to establish past abuse by a preponderance of the
evidence. (Estate of O’Connor (2017) 16 Cal.App.5th 159, 169 (Estate of
O’Connor) [“[w]e presume that the trial court[‘s] order is correct, and imply
findings that are necessary to support” the order]; see Brewer v. Carter (2013)
218 Cal.App.4th 1312, 1320 [“[u]nder the doctrine of ‘implied findings,’ if the
record is silent, we must presume the trial court fully discharged its duty to
consider all of the relevant factors and made all of the factual findings
necessary to support its decision for which there is substantial evidence”].)
Alternatively, the DVPA’s statutory language makes clear that a trial court is
not compelled to issue a restraining order where it concludes, based on the
totality of the evidence, that a restraining order is not warranted, even if past
abuse has been found. (See § 6300, subd. (a) [“An order may be issued under
this part to restrain any person for the purpose specified in Section 6220”
where the evidence “shows, to the satisfaction of the court, reasonable proof
of a past act or acts of abuse” (italics added)].) As a result, even if we were to
assume that these incidents were sufficient to support a finding of past abuse
and that the trial court found that they constituted abuse, the court could
have reasonably concluded that, despite these incidents, a permanent
restraining order was not necessary based on the full record before it. (See In


                                         36
re Marriage of Fajota (2014) 230 Cal.App.4th 1487, 1499, fn. 8 [“the fact that
a trial court finds past abuse does not require that the court issue a
restraining order; rather, a court may decline to issue a restraining order”].)
Applying the relevant principles to the record here, we cannot say that no
reasonable court would have denied the request for a restraining order under
these circumstances.
      2. S.S. has not demonstrated that the trial court “applied the wrong
         legal standard” to its consideration of the alleged violent acts of
         P.M. in denying the request for a DVRO

      S.S. contends that “the trial court applied the wrong legal standard to
P.M.’s other non-violent acts that destroyed S.S.’s mental or emotional calm.”
(Some capitalization omitted.) Specifically, S.S. contends that the court
“erred in failing to properly address” the “pattern of harassment” that was
“uncontroverted in the evidence and in testimony.” This conduct includes the
incident at the hospital when P.M. became upset about not being named as
N.’s father on the birth certificate, P.M. coming to the door of S.S.’s downtown
condominium building, rather than waiting curbside as provided for in the
custody order, P.M. “trespassing” at the condominium complex by entering
the lobby area uninvited, P.M. “screaming obscenities at S.S. in the
courthouse,” and P.M. “travelling to India to stalk and harass S.S.’s mother
and insisting on seeing N. (before he was granted parentage).” According to
S.S. the trial court “disregarded these prior acts showing P.M.’s propensity
for engaging in abusive conduct because S.S. did not specifically allege the
misconduct in her DVRO petition.”8



8     Although S.S. frames her argument using the phrase “wrong legal
standard,” she does not identify the purportedly erroneous “standard” applied
by the court, and, instead, appears to contend that the trial court erred in
                                       37
      As we have previously stated, the fact that the trial court did not
address every incident mentioned during the hearing does not provide a basis
for a claim of error. The DVPA does not impose a requirement that the court
make specific factual findings as to every allegation of abuse. (See § 6340,
subd. (b) [“[t]he court shall, upon denying a petition under this part, provide
a brief statement of the reasons for the decision in writing or on the record”].)
The record does not demonstrate that S.S. ever raised the issue of the trial
court’s failure to specifically discuss its findings with respect to the past acts
of alleged abuse, or why the court was not relying on those acts to issue a
restraining order. We need not address the issue because it is being raised
for the first time on appeal. (See Johnson, supra, 47 Cal.4th at p. 603.)
      However, even if we were to consider the argument on its merits, we
would conclude that is unavailing. First, the record does not support S.S.’s
assertion that the trial court “disregarded these prior acts . . . [on the ground
that] S.S. did not specifically allege the misconduct in her DVRO petition.”
The portion of the transcript to which S.S. cites as supporting this assertion
indicates only that, at one point, the court appeared to have forgotten what
S.S. had alleged in her DVRO petition, stating, “And we’re going to take our
lunch break and resume at 1:30. And I don’t remember seeing it, so I’m going
to have to review. I just don’t remember the allegations of abuse raised in
the DV100 going back as far as the history we’ve been covering today.”
Because the court indicated that it was going to review the documents, and
the record is silent as to whether the court did so, we presume, in favor of the
order, that the court did review the DVRO petition and reacquainted itself
with the allegations in the petition. (See Denham v. Superior Court (1970)



failing to consider the past acts of abuse and/or in failing to rely on those acts
to issue a restraining order.
                                        38
2 Cal.3d 557, 564 (Denham) [“ ‘A judgment or order of the lower court is
presumed correct. All intendments and presumptions are indulged to support
it on matters as to which the record is silent, and error must be affirmatively
shown’ ”].)
      Moreover, this same foundational appellate rule requires us to presume
that the trial court made findings of fact to support its conclusion that S.S.
failed to establish past abuse by a preponderance of the evidence. (See
Denham, supra, 2 Cal.3d at p. 564; see also Estate of O’Connor, supra,
16 Cal.App.5th at p. 169.) The court did not believe S.S.’s testimony,
generally, and instead credited P.M.’s version of the events of alleged abuse
that were discussed during the hearing. Thus, while S.S. asserts on appeal
that P.M. effectively conceded that this other abusive conduct occurred, the
record does not support this contention.9 Rather, the court’s statements
indicate that the court did not believe S.S.’s version of events, and/or did not
believe that S.S.’s peace had been disturbed by P.M.’s actions. Again, the
court stated, “The Court has considered and weighed the totality of the
evidence, including assessing the credibility of the parties and the witnesses.
The Court finds that mother has not met her burden of proof. The


9      Although S.S. contends that P.M. “confirmed” that he left the hospital
angry, with S.S.’s car keys, P.M.’s testimony about these events confirmed
merely that he and S.S. engaged in a “heated debate.” He denied having
“yell[ed] at her.” He further testified that he “just left” after the argument,
and did not realize that he was still in possession of her car keys when he
left. Moreover, P.M. testified that he returned the keys to S.S. “[m]aybe a few
days later,” and that he had tried “reaching out to her multiple times on
multiple days.” S.S. offered a different version of these events—one that
suggested far more malign intentions and conduct on P.M.’s part. The same
is true to some extent with respect to the other incidents that S.S. alleged as
constituting past abuse. The trial court clearly found P.M.’s version of the
entire history between the parties more credible than S.S.’s version.

                                       39
preponderance of the evidence fails to establish that father sexually abused
the minor child or perpetrated any act of abuse against the mother.” (Italics

added.)10 Given the court’s clear statement that it did not find that S.S. had
met her burden to demonstrate that the alleged abuse had occurred, to the
extent that the court did not expressly address any of the specific incidents in
its oral ruling, we must imply that the court made findings with respect to all
of these events in a manner that supports the trial court’s ultimate
determination that S.S. failed to meet her burden with respect to her petition
for a DVRO. (See, e.g., Denham, supra, 2 Cal.3d at p. 564.)
D. The record does not support S.S.’s contention that the trial court
   “abused its discretion by relying on pseudo-scientific notions of parental
   alienation”

      S.S. filed a motion in the trial court to “exclude speculative and
improper lay opinion testimony regarding parental alienation” or Parental
Alienation Syndrome (PAS) because, she contends, P.M. “raised parental
alienation as his primary defense in his written response to the DVRO
petition.” In her motion, S.S. argued that such testimony constituted
“inadmissible pseudo-science.” As S.S. concedes, although the trial court
denied her motion in limine because P.M. had not designated an expert to
testify on “parental alienation,” the court permitted S.S. to renew her
objection during the proceedings if P.M. were to raise the issue. According to
S.S., the court “nevertheless proceeded to entertain extensive argument




10    The court elsewhere similarly stated, “[A]ll in all, the Court ultimately
concluded that the preponderance of the evidence did not establish the
allegations by mother.”

                                       40
based on parental alienation and to render findings and a decision that were
based in large part on the alienation concept.”11
      S.S.’s argument appears to be that the trial court, while not expressly
relying on “PAS,” nevertheless failed to consider that S.S.’s conduct vis-à-vis
P.M. might have been justified as an attempt to protect her daughter from
abuse, rather than an attempt to undermine P.M.’s relationship with N. For
example, S.S. states:
         “The court abused its discretion because it refused to take
         seriously the obvious verbal and non-verbal indications
         from N. that she was being molested by her father. Rather,
         in accord with alienation theory that blames protective
         mothers for children’s estrangements from fathers, the



11     On February 1, 2022, after full briefing in this case was complete, a
group of nonprofit organizations—The Domestic Violence Legal
Empowerment and Appeals Project, The California Women’s Law Center,
and Community Legal Aid SoCal (jointly “amici”) filed an application to file a
brief in support of S.S.’s appeal, pursuant to California Rules of Court, rule
8.200(c). On February 18, 2022, this court granted the application by amici
and the brief was filed in this case.
       Amici state that they “are organizations that represent and advocate
for family violence and domestic sexual abuse victims, primarily in the
domestic violence restraining order and custody context.”
       The brief filed by amici in this case focuses on their concerns regarding
the deleterious effects of the application of “ ‘parental alienation syndrome’
(PAS)” by courts in custodial conflict cases, particularly when used to
discredit evidence that would support justified estrangement of the child from
a disfavored parent (such as situations in which abuse is occurring). We have
read and considered the brief submitted by amici, and understand the
position that amici take with respect to concerns regarding the use of claims
of parental alienation. However, to the extent that amici raise issues that
are not encompassed by S.S.’s arguments on appeal, we decline to separately
address them. (See Bullock v. Philip Morris USA, Inc. (2011)
198 Cal.App.4th 543, 572 [“An amicus curiae ordinarily must limit its
argument to the issues raised by the parties on appeal, and a reviewing court
need not address additional arguments raised by an amicus curiae”].)
                                       41
         court focused solely on S.S. as the source of N.’s
         estrangement from P.M.”

      This description fails to acknowledge the full record before the court,
and ignores the substantial evidence that supports the trial court’s
conclusions. For example, S.S.’s argument that N.’s statements and behavior
were “obvious” indications of molestation ignores the fact that there were
witnesses who disagreed with the assessment that N. had been subjected to
sexual abuse. In addition, the court clearly expressed skepticism about S.S.’s
role in the situations in which N. did make statements that, according to
Clark and Dr. Davis, were disclosures of sexual abuse. That is clearly within
the role of a factfinder faced with contradictory evidence. The trial court acts
within its purview in considering the credibility of the witnesses and in
deciding who and what to believe; it is the nature of the court’s task to
consider all of the evidence, weigh it, and determine the reasonable
inferences to be drawn from it in order to reach factual conclusions. That is
what the court did here.
      S.S.’s argument conflates the concept of evidence of a parent’s conduct
that demonstrates that the parent is unsupportive of the other parent’s
relationship with the child with evidence of “Parental Alienation Syndrome,”
a “syndrome” that appears to have no diagnosable criteria. In this case, for
example, the record does not support the idea that the trial court “rel[ied] on
pseudo-scientific notions of parental alienation” (capitalization omitted) in
reaching its conclusions. Rather, the trial court rejected the notion that
evidence regarding so-called “Parental Alienation Syndrome” would be
admitted at the evidentiary hearing, stating: “I’m not allowing any
arguments for evidence of parental alienation as that syndrome as you
presented in your motion in limine. But as I stated at the beginning of our


                                       42
hearing this morning, I think that any evidence, direct or circumstantial,
regarding whether or not Mom supports the relationship [between N. and
P.M.] is [relevant] because of the manner of the reporting in this case.”
      The court was well aware of the history of the case, including a very
contentious parentage action. The evidence demonstrated that S.S. referred
to P.M. as N.’s “babysitter” for much of N.’s early life. Although S.S. justifies
this conduct by contending that P.M. had agreed to be nothing more than a
sperm donor, the evidence presented demonstrated that even after the
parties stipulated to P.M.’s parentage, both S.S. and N. continued to use the
“babysitter” title. The court was also aware of other conduct—conduct that
occurred prior to the accusation of sexual abuse—that could be viewed as S.S.
being unsupportive of P.M. having any relationship with N.
      Further, the court did not rely on P.M.’s arguments that alienation was
occurring in concluding that sexual abuse had not been proven by a
preponderance of the evidence. Rather, the court relied on evidence
presented at the hearing, including other statements that N. had made
expressly denying that any such abuse had occurred, as well as the testimony
of professionals who assess children when abuse has been alleged, to conclude
that there was insufficient evidence that the alleged abuse had actually
occurred. This record thus belies the argument that the court relied on an
improper “theory” of parental alienation in declining to credit S.S.’s
testimony regarding N.’s alleged disclosure of sexual abuse. The court
considered the entire body of evidence, as well as the determinations of
credibility that it made based on the demeanor of and statements made by
the witnesses during the hearing, as well as impeachment evidence.
      In sum, by raising the specter of “Parental Alienation Syndrome,” S.S.
fails to acknowledge that a court may properly consider evidence that one


                                       43
parent is not supportive of the other parent’s relationship with the child
when considering child custody and related issues. (See In re Marriage of
LaMusga (2004) 32 Cal.4th 1072, 1085 [“[T]he mother is not purposely trying
to alienate the children from their father, but . . . the mother's inability to ‘let
go’ of her anger toward the father caused her to project those feelings onto
their children and to reinforce the children when they expressed negative
feelings toward their father”].) Indeed, it is clear that a parent’s statements
and actions that result in undermining the relationship between the child
and the other parent, whether undertaken consciously or unconsciously, are
the proper subject of concern for a court. (Ibid.) The argument made by S.S.
and amicus curiae regarding parental alienation could have the effect of
precluding a court from considering evidence that a parent’s conduct or words
demonstrate lack of support of the other parent’s relationship with the child
when assessing matters affecting child custody.
      In addition, the argument presented by S.S. and amici regarding
parental alienation is, at its foundation, dismissive of the trial court’s role in
assessing witness credibility and in determining which version of events is
closer to reality when two parties come into court and present competing
historical narratives. The court in this case did not rely on the theory of
parental alienation in concluding that S.S. was not credible and in finding
that abuse had not been proven by a preponderance of the evidence. Rather,
the court found S.S. not credible because of what she said, some of which was
impeached by other evidence, as well as her demeanor. In sum, there is
nothing in the record that suggests that the court was improperly influenced
by “pseudo-scientific notions” of parental alienation.




                                        44
E. S.S.’s additional substantive arguments in her reply brief were not fairly
   raised in the opening brief or in respondent’s brief and, in any event, are
   not supported by the record

      In her reply brief, S.S. sets forth two related substantive arguments
that she did not raise in her opening brief and that are not responsive to

arguments raised in respondent’s brief.12
      Both of the substantive contentions raised in S.S.’s reply brief stem
from her assertion that a recent appellate opinion authored by the judge who
was the judge in the trial court who made the ruling that is the subject of this
appeal constitutes “eviden[ce] that [the judge’s] misreading of the statute
tainted her view of the evidence S.S. presented at the DVRO hearing.”
Specifically, S.S. relies in significant part on the fact that the Supreme Court
ordered the opinion depublished when it denied the petition for review. S.S.
argues that the judge, as the author of the opinion in question, erroneously
added two reasonableness-related requirements that a party seeking a DVRO
must meet in order to establish abuse under the DVPA—requirements that,


12     S.S. also raises a procedural complaint in her reply brief, arguing that
P.M.’s respondent’s brief contains many factual assertions that P.M. not only
fails to support with citations to the record, but that could not be supported
by citations to the record because they do not appear in the record.
       We agree with S.S. that we must disregard the statements in P.M.’s
respondent’s brief that S.S. identifies as being unsupported by citations to the
record and/or unsupported by the record itself. “Each and every statement in
a brief regarding matters that are in the record on appeal, whether factual or
procedural, must be supported by a citation to the record. This rule applies
regardless of where the reference occurs in the brief. [Citations.]” (Lona v.
Citibank, N.A. (2011) 202 Cal.App.4th 89, 96.) Further, and even more
fundamentally, “when reviewing the correctness of a trial court’s judgment,
an appellate court will consider only matters which were part of the record at
the time the judgment was entered.” (Reserve Insurance Co. v. Pisciotta
(1982) 30 Cal.3d 800, 813.)

                                       45
according to S.S., are not derived from the statutory language. S.S. contends
that it is therefore “evident” that the judge applied these incorrect
“reasonableness” standards to the evidence in this case to reach the
conclusion that S.S. failed to prove that the alleged abuse occurred. S.S. also
argues that this court should view the appellate opinion as evidence that the
judge, when acting as the trial judge in this case, did not appreciate “the
difference between ‘coercive control’ and ‘disturbing the peace.’ ”
(Underscoring omitted.)
        To begin with, “ ‘[p]oints raised for the first time in a reply brief will
ordinarily not be considered, because such consideration would deprive the
respondent of an opportunity to counter the argument.’ [Citation.]”
(Reichardt v. Hoffman (1997) 52 Cal.App.4th 754, 764.) Although it is clear
that the authority on which S.S. is relying—i.e., the Supreme Court’s order
depublishing the opinion on which S.S. is relying was not issued until after
S.S. had filed her opening brief, if S.S. wanted to rely on this authority, she
should have sought leave to file a supplemental brief, which would have
provided this court with an opportunity to receive a response from P.M. (See
Rincon EV Realty LLC v. CP III Rincon Towers, Inc. (2019) 43 Cal.App.5th
988, 1003; see also Reichardt v. Hoffman, supra, 52 Cal.App.4th 754, 764–
766.)
        In any event, S.S.’s contention lacks merit. First, neither we, nor S.S.,
can presume to know the reason for the Supreme Court’s decision to order
that the opinion in question be depublished. S.S. suggests that the Supreme
Court was concerned with the opinion’s analysis of the statutory language
and in particular, its inclusion of “reasonableness” standards that she
contends are not found in that language. However, the Supreme Court
denied the petition for review and made no comment to explain its


                                          46
depublication decision. It is not our place, nor S.S.’s, to indulge in
speculation as to why the Supreme Court ordered the opinion depublished.
Further, even if we were to assume that S.S.’s contention as to the Supreme
Court’s reason for ordering the opinion depublished were correct, the
conclusions that she asks us to draw from the fact that the same judge who
authored that opinion presided over these DVRO proceedings are untenable.
As we have previously explained, the court’s conclusion as to S.S.’s failure to
sufficiently prove her allegations of abuse are rooted in the court’s conclusion
that S.S.’s version of the events about which she testified was not credible.
We have found nothing in the record, and S.S. has pointed to nothing, that
would indicate that the court applied any improper “reasonableness”
standards to the determination as to whether S.S. met her burden to
establish past abuse by a preponderance of the evidence.
F. Challenge to the attorney fee award
      Although S.S. does not set forth a separate argument challenging the
trial court’s attorney fee award in favor of P.M., she indicates in her opening
brief that she questions whether an attorney fee award such as the one
ordered in this case could be “in the best interest of the child.” Relying on
Loeffler v. Medina (2009) 174 Cal.App.4th 1495, 1509 (Loeffler), she contends
that the attorney fee award of $55,154 in attorney fees and costs “ ‘shocks the
conscience and suggests that passion and prejudice influenced the
determination.’ ” (Ibid.)
      A trial court may award attorney fees to a prevailing party in a DVRO
proceeding pursuant to section 6344, subdivision (a), which states that in
connection with a proceeding concerning a domestic violence restraining
order, “[a]fter notice and a hearing, the court may issue an order for the
payment of attorney’s fees and costs of the prevailing party.” (§ 6344,


                                        47
subd. (a); see Loeffler, supra, 174 Cal.App.4th at p. 1508.) “We apply an
abuse of discretion standard in reviewing the amount of an attorney fee
award. [Citation.] ‘[A]n experienced trial judge is in a much better position
than an appellate court to assess the value of the legal services rendered in
his or her court, and the amount of a fee awarded by such a judge will
therefore not be set aside on appeal absent a showing that it is manifestly
excessive in the circumstances.’ [Citation.] ‘The only proper basis of reversal
of the amount of an attorney fees award is if the amount awarded is so large
or small that it shocks the conscience and suggests that passion and prejudice
influenced the determination.’ [Citation.]” (Id. at p. 1509.)
      S.S. suggests that the trial court’s attorney fee award “ ‘shocks the
conscience’ ” because the amount is excessive. However, the court considered
billing records from P.M.’s attorneys showing the fees and costs incurred in
representing P.M. in this multi-day, multi-witness hearing. In addition, the
court specifically noted that the “DVRO litigation has been extensive and
serious.”
      Despite suggesting that the attorney fee award is excessive on the
whole, S.S. does not identify any item or cost that she contends is
unreasonable; rather, she objects generally because the award “further[ed]
the devastation that parental alienation brought down on S.S. who sought
only to protect her daughter.” Unfortunately, this argument is insufficient to
demonstrate that the court abused its discretion in ordering the award of
attorney fees.13


13     In addition, amici suggest that the trial court’s award of attorney fees
was excessive because “[t]his is not a case of vexatious, unwarranted
litigation as the father’s claims of parental alienation suggest. Instead, this
is a case where a mother, in good faith, sought assistance from the
appropriate professionals and court upon the alleged disclosure of sexual
                                       48
                                       IV.
                                DISPOSITION
      The order of the trial court is affirmed. P.M. is entitled to costs on
appeal.14


                                                           AARON, J.

WE CONCUR:

MCCONNELL, P. J.

DATO, J.




assault by her child.” Amici argue that the “discretionary fee statute exists to
address unwarranted filings.” However, amici presuppose an underlying
factual scenario that the trial court expressly rejected, i.e., that S.S.
justifiably sought the court’s assistance to protect her child from suspected
abuse, and that her filing was therefore warranted. The trial court rejected
S.S.’s contentions and found instead that her claims of abuse, both sexual
abuse regarding N. and other abuse directed toward S.S., were not credible.
Again, it is not our role to second-guess the trial court’s credibility and
factual findings.

14     At oral argument, P.M. requested that this court impose sanctions on
S.S. to compensate him for the time he has spent working on this case.
Because such a request does not comply with the Rules of Court, we decline
to consider it. (See Cal. Rules of Court, rule 8.276(b) [a request for appellate
sanctions requires a separate motion with a supporting declaration]; see also
FEI Enterprises, Inc. v. Yoon (2011) 194 Cal.App.4th 790, 807 [declining to
consider request for sanctions raised in party’s brief].)
                                       49